United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
L.F., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Indianapolis, IN, Employer
__________________________________________
Appearances:
Appellant, pro se
Office of Solicitor, for the Director

)
)
)
)
)
)
)
)

Docket No. 17-1206
Issued: April 18, 2019

Case Submitted on the Record

ORDER REMANDING CASE
Before:
CHRISTOPHER J. GODFREY, Chief Judge
PATRICIA H. FITZGERALD, Deputy Chief Judge
ALEC J. KOROMILAS, Alternate Judge

On May11, 2017 appellant filed a timely appeal from a March 27, 2017 nonmerit decision
of the Office of Workers’ Compensation Programs (OWCP), which denied reconsideration. The
Board assigned Docket No. 17-1206.
OWCP accepted that appellant sustained bilateral carpal and cubital tunnel syndromes
while in the performance of duty. It paid wage-loss compensation for intermittent work absences
from November 20, 2002 to November 30, 2012. On August 24, 2016 appellant filed a recurrence
of disability claim (Form CA-2a) commencing September 14, 2016 due to new left shoulder and
left knee injuries which she asserted were consequential. By decision dated October 13, 2016,
OWCP denied her claims for recurrence of disability and consequential injuries.
In an appeal request form received by OWCP on October 31, 2016, appellant requested
reconsideration of the denial of her claims for recurrence of disability and consequential injury.
She submitted additional evidence in support of reconsideration. By nonmerit decision dated
March 27, 2017, OWCP denied appellant’s request for reconsideration, finding that she did not
submit new, pertinent and relevant evidence or legal argument sufficient to warrant reopening the
merits of her claim.
OWCP did not issue its nonmerit decision on appellant’s October 31, 2016 request for
reconsideration until March 27, 2017, approximately 4 months and 27 days after the request was

made. As a claimant has only 180 days to appeal final adverse OWCP decisions to the Board,
appellant was left with just over two weeks, or until April 11, 2017, to appeal the October 13, 2016
merit decision to the Board.1 OWCP’s procedures provide:
“When a reconsideration decision is delayed beyond 90 days, and the delay
jeopardizes the claimant’s right to review of the merits of the case by the Board,
OWCP should conduct a merit review. That is, the basis of the original decision
and any new evidence should be considered and, if there is no basis to change the
original decision, an order denying modification (rather than denying the
application for review) should be prepared. There is no obligation to conduct a
merit review on insufficient evidence if the maximum 180-day time limit for
requesting review by the Board will have expired within the 90-day period
following OWCP’s receipt of the claimant’s reconsideration request.”2
The Board, having duly considered the matter, finds that OWCP’s delay in issuing a
decision on appellant’s reconsideration request substantially jeopardized her from appealing
OWCP’s most recent merit decision to the Board.3
Accordingly, the case will be remanded to OWCP to issue an appropriate decision on the
merits of the claim in order to preserve appellant’s appeal rights.

1

See 20 C.F.R. §§ 501.2(c) and 501.3. For final adverse OWCP decisions issued on or after November 19, 2008,
a claimant has 180 days to file an appeal with the Board. See 20 C.F.R. § 501.3(e). The 180th day following the
October 13, 2016 merit decision was April 11, 2017.
2

Federal (FECA) Procedure Manual, Part 2 -- Claims, Reconsiderations, Chapter 2.1602.7(a) (October 2011).

3

See K.A., Docket No. 16-1392 (issued November 7, 2016) (OWCP substantially jeopardized appellant’s appeal
rights when OWCP’s delay in issuing a decision on the reconsideration request left appellant with only 70 days to
appeal from the last merit decision).

2

IT IS HEREBY ORDERED THAT the March 27, 2017 nonmerit decision of the Office
of Workers’ Compensation Programs is set aside and the case remanded for further action
consistent with the above opinion.
Issued: April 18, 2019
Washington, DC

Christopher J. Godfrey, Chief Judge
Employees’ Compensation Appeals Board

Patricia H. Fitzgerald, Deputy Chief Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

3

